           Case 1:15-cv-00701-FPG-MJR Document 104 Filed 08/14/19 Page 1 of 2




    UNITED STATES DISTRICT COURT
1   WESTERN DISTRICT OF NEW YORK
2   ----------------------------------------------------------------X
    DOUGLAS J. HORN and CINDY HARP-HORN,
3                                                                       Civ Action No: 15-cv-701 FPG/MJR
                                       Plaintiff,
4                                                                       SUPPLEMENTAL DECLARATION
                     -against-                                          JEFFREY BENJAMIN, ESQ.
5
6   MEDICAL MARIJUANA, INC.,
    DIXIE ELIXIRS AND EDIBLES,
7   RED DICE HOLDINGS, LLC, and
    DIXIE BOTANICALS,
8                                       Defendants,
9   ----------------------------------------------------------------X

0      SUPPLEMENTAL DECLARATION OF JEFFREY BENJAMIN IN SUPPORT OF
      PLAINTIFF’S MOTION ALLOWING THE IMMEDIATE APPEAL OF THE ORDER
1                     DISMISSING CLAIMS FROM THE CASE

2           I, Jeffrey Benjamin, Esq., declare under penalty of perjury, as provided for by the laws of
3   the United States, that the following statements are true:
4           1.       I am an attorney and counselor at law, duly admitted to practice before the Courts
5   of the State of New York and this Court, and counsel for Plaintiffs. As such, I am fully familiar
6   with the facts stated herein submitted in support of the instant Motion.
7           2.       The original Declaration filed for the instant Motion did not include a request as
8   to certain of co-plaintiff’s DOUGLAS HORN’s dismissed claims (Doc #88), to wit: his certain
9   claims under the New York General Business Law Sections §349 for Deceptive Practices and
0   §350 for False Advertising.
1           3.       For the same reasons set forth in my original Declaration requesting a final
2   judgment as to CINDY HARP-HORN’S claims, plaintiff DOUGLAS J. HORN respectfully
3   requests the Court issue final Judgment as to the dismissal of his state statutory claims above so
4   that he may simultaneously proceed with his appeal as to those claims without delay.
5
6
7
8
          Case 1:15-cv-00701-FPG-MJR Document 104 Filed 08/14/19 Page 2 of 2




1          4.      For the foregoing reasons, plaintiffs hereby moves this Court for certification
2   under FRCP 54(b) and an order of Entry of final judgment against both CINDY and DOUGLAS,
3   and an express determination that there is no just reason for delay of both plaintiffs’ appeal,
4   along with any other relief this Court deems appropriate.
5   Dated: New York, New York                           KUPILLAS, UNGER & BENJAMIN, LLP
6          August 14, 2019                              Jeffrey Benjamin
                                                        Jeffrey Benjamin, Esq.,
7
                                                        Attorney for Plaintiffs
8                                                       5 Penn Plaza, 23rd Floor
                                                        New York, New York 10001
9                                                       (212) 655-9536
0
1
2
3
4
5
6
7
8
9
0
1
2
3
4
5
6
7
8
